UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4485


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO RAMIREZ-CASTANEDA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:15-cr-00053-D-1)


Submitted:   March 8, 2016                 Decided:   March 23, 2016


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Phillip A. Rubin, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Alejandro Ramirez-Castaneda appeals the 18-month sentence

imposed     following       his    guilty       plea    to    illegal      reentry,    in

violation of 8 U.S.C. § 1326(a) (2012).                        On appeal, Ramirez-

Castaneda challenges only the substantive reasonableness of the

upward departure sentence imposed by the district court.                               For

the reasons that follow, we affirm.

       We   review     a     sentence    for         reasonableness,       applying     “a

deferential      abuse-of-discretion            standard.”          Gall     v.     United

States, 552 U.S. 38, 41 (2007).                  Where, as here, the defendant

alleges     no    significant       procedural          error,     we     consider    the

substantive reasonableness of the sentence to determine whether

the    court     abused      its   discretion          in    determining      that    the

18 U.S.C.      § 3553(a)     (2012)     factors        supported    the    sentence     it

imposed.       See United States v. Diosdado-Star, 630 F.3d 359, 366

(4th Cir. 2011).           In reviewing a sentence outside the Guidelines

range, we determine “whether the district court acted reasonably

both with respect to its decision to impose such a sentence and

with    respect      to     the    extent       of     the   divergence      from     the

[G]uideline[s] range.”             United States v. Perez-Pena, 453 F.3d

236, 241 (4th Cir. 2006).

       Ramirez-Castaneda argues on appeal that the extent of the

district       court’s       departure          was     unwarranted         under     the

circumstances        presented,     including          his    prior     lengthy      state

                                            2
sentence and the deterrent effect of the heightened penalties to

which he would be exposed for any future illegal reentry.                                 These

arguments      are     insufficient   to       demonstrate            that    the    court’s

upward departure was unreasonable.                   The district court expressly

grounded its sentence in numerous § 3553(a) factors — including

the    need    to    protect   the    public,         to    deter       future      criminal

conduct, and to promote respect for the law, as well as Ramirez-

Castaneda’s history and the circumstances of the offense.                                   The

court    based      Ramirez-Castaneda’s        upward       departure         on    his    five

illegal entries into the United States and multiple instances of

criminal conduct while present in the country, including recent

felony     convictions      arising        from       intoxicated            driving       that

severely injured an innocent motorist.

        While Ramirez-Castaneda and his counsel advised the court

that he was sincerely remorseful and resolved not to reoffend,

Ramirez-Castaneda’s alcohol abuse, pattern of blatant disrespect

for the law, and family ties to Raleigh amply supported the

court’s    determination       that   he       would       continue      his       persistent

recidivism, even in the face of the increased consequences of

any future illegal reentries.              Further, after observing Ramirez-

Castaneda during allocution, the court was entitled to determine

that     his   assurances      that   he       would       not    reoffend         were     not

credible.        See    Diosdado-Star,         630    F.3d       at    366    (recognizing

deference        accorded      sentencing            determinations,                including

                                           3
credibility      determinations).              In    short,       Ramirez-Castaneda’s

arguments      represent       mere    disagreement          with     the   sentencing

court’s      exercise    of   its     discretion       “insufficient        to    justify

reversal of the district court.”                    See United States v. Howard,

773   F.3d    519,    531    (4th   Cir.   2014)      (internal      quotation     marks

omitted).

      Accordingly, we affirm the district court’s judgment.                           We

dispense      with    oral     argument    because          the     facts   and    legal

contentions     are     adequately     presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           4